DETAILED ACTION
This communication is in responsive to amendment for Application 16/745222 filed on 1/28/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-11 and 21-27 are presented for examination.

Potential Restriction by original presentation
Applicant is advised that claim 8 started to take a different direction than the rest of the claims which potentially will read to restriction by original presentation. 

Response to Arguments
4.	Examiner statements in the mailed Non-Final with respect to obvious limitations including common knowledge or well-known in the art are taken to be admitted prior art because applicant failed to traverse the Examiner’s assertion, see MPEP 2144.03 C. 

5.	Applicant’s arguments in the amendment filed on 1/28/2022 regarding claim rejection under 35 USC § 102/103 are moot in view of the new ground of rejection.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Stojanovski et al. (hereinafter Stojanovski) US 2016/0212108 A1 in view of Seed et al. (hereinafter Seed) US 2020/0092275 A1.  
Regarding Claim 1, Stojanovski  teaches one or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts (Fig. 7) comprising: 
establishing a connection over a Non-Internet Protocol Data Delivery (NIDD) socket to communicate with an application server using NIDD binding (Fig. 7 & ¶0044; UE-1 sends a direct request message 706 to UE-2 in order to trigger mutual authentication then establishes a secure layer -2 link over PC5 “NIDD.” Also see Fig. 8 that illustrate a non-negotiated procedure for connected to UE-2 using NIDD. Moreover, note that NIDD socket is a listen socket, see ¶0044 & Fig. 7; listening to announcement broadcasted by other UE); 
generating a datagram destined for a target server (Fig. 8 & ¶0045-¶0053; UE-1 802 sends a PC5 Datagram 808 including parameters such as User-1 Info, SIGN, SAKKE, or User Data message to the UE-2 804.  User-1 Info parameter is a public identity that is asserted by the user of the UE-1 802.  SIGN parameter is an ECCSI signature of the PC5 Datagram 808 message.  The signature may be computed over all or a subset of the parameters in the message.  In one embodiment, the signature is computed over the User-1 Info parameter.  A process for computing the ECCSI signature is described in IETF RFC 6507, which makes use of the KPAK, SSK and SVT parameters); 
the metadata representing information corresponding to the target server (¶0104-¶0137; datagram is sent to target device via non-IP connection where the data is decoded in a PC5 protocol message),
and sending the serialized, mapped datagram to the target server over NIDD-based transport (¶0104-¶0137; datagram is sent to target device via non-IP connection where the data is decoded in a PC5 protocol message).

Stojanovski teaches in ¶0068 & ¶0076-¶0077; The non-negotiated procedures described in FIG. 8 and FIG. 9 can also be used in case the user data is encapsulated in a generic encapsulation header (i.e., it does not have to be carried as part of the PC5 Signaling Protocol payload).  In this case the presence of the encapsulation header is signaled by an appropriate value of the SDU type field in the PDCP header. 
However, Stojanovski does not expressly teach “serializing the datagram according to a serialization format;” “mapping the serialized datagram to metadata of an application-level protocol.”
Seed teaches “serializing the datagram according to a serialization format;” (Fig. 8 & ¶0097; JSON or XML is used to encode session control data,  e.g. the E2E M2M service layer session interface messages defined herein may be bound or layered on top of (i.e., encapsulated within) several underlying existing protocols such as transmission control protocol (TCP) and/or transport layer security (TLS) session, user datagram protocol (UDP)/datagram TLS (DTLS), hypertext transfer protocol (HTTP), constrained application protocol (CoAP). In doing so, session state can be shared and leveraged between the different sessions (e.g. security credentials, congestion 
“mapping the serialized datagram to metadata of an application-level protocol” (Fig. 8 & ¶0097; encoded data is mapped to HTTP or CoAP protocols e.g. the E2E M2M service layer session interface messages defined herein may be bound or layered on top of (i.e., encapsulated within) several underlying existing protocols such as transmission control protocol (TCP) and/or transport layer security (TLS) session, user datagram protocol (UDP)/datagram TLS (DTLS), hypertext transfer protocol (HTTP), constrained application protocol (CoAP). In doing so, session state can be shared and leveraged between the different sessions (e.g. security credentials, congestion information, etc.). In addition, a service layer session can support persistency with regards to lower layer sessions such that the service layer session can persist and be maintained independent of lower layer sessions being setup and tom-down. As one exemplary embodiment, E2E M2M service layer session control messages can be encoded as JSON or XML representations and carried within the payload of HTTP or CoAP messages. These HTTP and CoAP messages can in turn be encapsulated and carried by underlying TCP/TLS and UDP/DTLS messages, respectively).


Regarding Claim 2, Stojanovski in view of Seed teach the one or more non-transitory computer-readable media of claim 1, Stojanovski further teaches wherein the acts further comprise: wrapping the NIDD socket in a wrapper socket to emulate handling of Internet Protocol (IP)-based transport (¶0069; The non-negotiated procedures described in FIG. 8 and FIG. 9 can also be used in case where the user data is an IP packet.  In this case, again, the presence of the encapsulation header is signaled by an appropriate value of the SDU type field in the PDCP header.  The SDU type value also implies that the encapsulated data is an IP packet).

Regarding Claim 3, Stojanovski in view of Seed teach the one or more non-transitory computer-readable media of claim 1, Stojanovski further teaches wherein the datagram is an encrypted datagram generated when Datagram Transport Layer Security (DTLS) handshake process has been completed (Stojanovski teaches that datagram is encrypted vis KPAK, SSK, PVT etc., see Fig. 10. Also note that DTLS is a known protocol and using the protocol to encrypt the datagram is also known as defined in RFC 6347, 5238 and 5415. One would be motivated to use DTLS in order to provide 

Regarding Claim 4, Stojanovski in view of Seed teach the one or more non-transitory computer-readable media of claim 1, Stojanovski further teaches wherein the datagram is an unencrypted application protocol data (this limitation is obvious from LwM2M 1.1 and also admitted as prior art in ¶0003 where only unencrypted communication over NIDD using the noSEC security mode is currently possible with LwM2M 1.1).

Regarding Claim 5, Stojanovski in view of Seed teach the one or more non-transitory computer-readable media of claim 1, Stojanovski further teaches wherein the application-level protocol comprises at least one of Constrained Application Protocol (CoAP), light weight machine-to-machine (LwM2M) protocol (this limitation is obvious from LwM2M 1.1 and also admitted as prior art in ¶0002-¶0003, see LwM2M 1.1 specification. . Also see Seed in ¶0097 & Fig. 8), MQ Telemetry Transport for Sensor 

Regarding Claim 6, Stojanovski in view of Seed teach the one or more non-transitory computer-readable media of claim 1, but they don’t expressly teach “wherein a serializing format for the serialized envelop is at least one of JavaScript Object Notation (JSON) and Concise Binary Object Representation (CBOR).”
	Seed teaches “wherein a serializing format for the serialized envelop is at least one of JavaScript Object Notation (JSON) and Concise Binary Object Representation (CBOR)” (¶0097; encoded in JSON. Note that CBOR is similar to JSON and merely a choice to use that was invented by C. Bormann. Applicant’s specification treats both JSON and CBOR exactly the same e.g. “Various serializing format for the serialized envelop such as JSON and CBOR may be used,” ¶0058. One of ordinary skill in the art would use either CBOR instead of JSON in order to allow the transmission of data objects that contain name-value pairs but in a more concise manner (known knowledge as defined in RFC 8949). Utilizing such teachings enable the system to increase processing and transfer speeds at the cost of human readability as defined in RFC 8949). 
See above reasons for combining the cited art. 

Regarding Claim 7, Stojanovski in view of Seed teach the one or more non-transitory computer-readable media of claim 1, Stojanovski further teaches wherein the 

Regarding Claim 8, Stojanovski  teaches a computer-implemented method, comprising: establishing a connection over a Non-Internet Protocol Data Delivery (NIDD) socket to communicate with an application server using NIDD binding (Fig. 7 & ¶0044; UE-1 sends a direct request message 706 to UE-2 in order to trigger mutual authentication then establishes a secure layer -2 link over PC5 “NIDD.” Also see Fig. 8 that illustrate a non-negotiated procedure for connected to UE-2 using NIDD. Moreover, note that NIDD socket is a listening socket, see ¶0044 & Fig. 7; listening to announcement broadcasted by other UE);  
generating a message of an application level protocol destined for a target server, the message comprising a connection identifier filed (Fig. 8 & ¶0045-¶0053; UE-1 802 sends a PC5 Datagram 808 including parameters such as User-1 Info, SIGN, SAKKE, or User Data message to the UE-2 804.  User-1 Info parameter is a public identity that is asserted by the user of the UE-1 802.  SIGN parameter is an ECCSI signature of the PC5 Datagram 808 message.  The signature may be computed over all or a subset of the parameters in the message.  In one embodiment, the signature is computed over the User-1 Info parameter.  A process for computing the ECCSI signature is described in IETF RFC 6507, which makes use of the KPAK, SSK and SVT parameters) of encrypted datagram transport lawyer security (DTLS) packets;  

and passing the message to a NIDD layer as a datagram (¶0104-¶0137; datagram is sent to target device via non-IP connection where the data is decoded in a PC5 protocol message).
	Stojanovski does not expressly teach “of encrypted datagram transport lawyer security (DTLS) packets” However, Stojanovski teaches that datagram is encrypted vis KPAK, SSK, PVT etc., see Fig. 10. Also note that DTLS is a known protocol and using the protocol to encrypt the datagram is also known as defined in RFC 6347, 5238 and 5415. One would be motivated to use DTLS in order to provide security to datagram-based applications by allowing them to communicate in a way designed to prevent eavesdropping, tampering, or message forgery. Also, the DTLS protocol is based on the stream-oriented Transport Layer Security (TLS) protocol and is intended to provide similar security guarantees. Moreover, the DTLS protocol datagram preserves the semantics of the underlying transport—the application does not suffer from the delays associated with stream protocols, but because it uses UDP or SCTP, the application has to deal with packet reordering, loss of datagram and data larger than the size of a datagram network packet. Because DTLS uses UDP or SCTP rather than TCP, it avoids the "TCP meltdown problem", when being used to create a VPN tunnel. 
	Stojanovski further seems not to teach “inserting metadata of the application-level protocol in the connection identifier of the encrypted DTLS packets” 
of encrypted datagram transport lawyer security (DTLS) packets (¶0097 & Fig. 8; DTLS e.g. encapsulated within several underlying existing protocols such as transmission control protocol (TCP) and/or transport layer security (TLS) session, user datagram protocol (UDP)/datagram TLS (DTLS), hypertext transfer protocol (HTTP), constrained application protocol (CoAP));
Seed further teaches “inserting metadata of the application-level protocol in the connection identifier of the encrypted DTLS packets” (Fig. 8 & ¶0097; JSON or XML is used to encode session control data,  e.g. the E2E M2M service layer session interface messages defined herein may be bound or layered on top of (i.e., encapsulated within) several underlying existing protocols such as transmission control protocol (TCP) and/or transport layer security (TLS) session, user datagram protocol (UDP)/datagram TLS (DTLS), hypertext transfer protocol (HTTP), constrained application protocol (CoAP). In doing so, session state can be shared and leveraged between the different sessions (e.g. security credentials, congestion information, etc.). In addition, a service layer session can support persistency with regards to lower layer sessions such that the service layer session can persist and be maintained independent of lower layer sessions being setup and tom-down. As one exemplary embodiment, E2E M2M service layer session control messages can be encoded as JSON or XML representations and carried within the payload of HTTP or CoAP messages. These HTTP and CoAP messages can in turn be encapsulated and carried by underlying TCP/TLS and UDP/DTLS messages, respectively).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Seed into the system of Stojanovski in order to share and leverage session 

Regarding Claim 9, Stojanovski further teaches the computer-implemented method of claim 8, Stojanovski further teaches wherein the target server comprises at least one of Constrained Application Protocol (CoAP) server, MQ Telemetry Transport for Sensor Networks (MQTT-SN) server, and a light weight machine-to-machine (LwM2M) server (this limitation is obvious from LwM2M 1.1 and also admitted as prior art in ¶0002-¶0003, see LwM2M 1.1 specification. See Seed in ¶0097).

Regarding Claim 10, Stojanovski further teaches the computer-implemented method of claim 8, wherein the datagram comprises DTLS encrypted data or an unencrypted application protocol data (Stojanovski teaches that datagram is encrypted vis KPAK, SSK, PVT etc., see Fig. 10. Also note that DTLS is a known protocol and using the protocol to encrypt the datagram is also known as defined in RFC 6347, 5238 and 5415. One would be motivated to use DTLS in order to provide security to datagram-based applications by allowing them to communicate in a way designed to prevent eavesdropping, tampering, or message forgery. Also, the DTLS protocol is based on the stream-oriented Transport Layer Security (TLS) protocol and is intended to provide similar security guarantees. Moreover, the DTLS protocol datagram preserves the semantics of the underlying transport—the application does not suffer 

Regarding Claim 11, Stojanovski further teaches the computer-implemented method of claim 8, wherein the protocol comprises at least one of Constrained Application Protocol (CoAP), light weight machine-to-machine (LwM2M) protocol (this limitation is obvious from LwM2M 1.1 and also admitted as prior art in ¶0002-¶0003, see LwM2M 1.1 specification. Also see Seed in Fig. 8), MQ Telemetry Transport for Sensor Networks (MQTT-SN) protocol, and Quick User Datagram Protocol Internet Connections (QUIC) protocol.

Regarding Claim 12, Stojanovski teaches computer-implemented method of claim 8, wherein the option field comprises a connection identifier field (Fig. 9 & ¶0055-¶0057; see identifier KMS Id).

	Claims 21-27 are substantially similar to the above limitations, thus the same rationale applies. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455